Citation Nr: 1425877	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  04-44 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a myocardial infarction, claimed as a heart disability, including as secondary to a service-connected psychiatric disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1955 to March 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which in pertinent part denied the Veteran's claim for service connection for a myocardial infarction. 

In June 2006, the Veteran testified before the undersigned Acting Veterans Law in a videoconference hearing.  A transcript of this proceeding has been associated with the claims folder. 

The Board has previously remanded this claim several times for additional evidentiary development in June 2008, March 2009, September 2010, September 2011, and August 2012.

 In April 2013, the Board again remanded the issue listed above to the agency of original jurisdiction (AOJ) for additional evidentiary development.  VA subsequently lost the Veteran's claims file.  In January 2014, the Appeals Management Center (AMC) initiated an unsuccessful search for the Veteran's claims file.  The AMC attempted to reconstruct the file, and issued a March 2014 Supplemental Statement of the Case (SSOC) denying the Veteran's claims.  The Veteran's reconstructed claims file has been returned to the Board for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

 As noted in the Introduction above, the Veteran's claims file was lost at some point following the time the Board issued its April 2013 decision.  According to VA procedures, several specific steps must be taken in searching for and reconstructing lost files. See M21-1MR, Part III, Subpart ii, Chapter 4, Section D.  It appears the AMC initiated a search for the Veteran's claims file at the end of January 2014, inquiring at the RO in San Diego, and the Loma-Linda VA Medical Center without success.  In a February 2014 letter, the AMC informed the Veteran that his file was lost, and requested his assistance while it was being rebuilt.  In pertinent part, the AMC was able to obtain a partial copy of the December 2003 rating decision, VA treatment records dating from 2002 to April 2014, various correspondence letters from VA to the Veteran, and copies of service records that included the Veteran's 1956 Physical Examination and Report of Medical History at the time of his separation from service.  In addition, the Veteran's virtual claims folder contains copies of SSOCs dated in June 2011, June 2012, and January 2013. 

While it appears the AMC was able to reconstruct part of the Veteran's claims file, it is unclear the extent to which the AMC attempted to obtain a complete copy of the December 2003 rating decision (notably, the record is missing the second page of that rating decision), or the Statement of the Case (SOC) or SSOC that was of record prior to the Board's September 2010 remand, other than a June 2006 SSOC. It is also unclear to what extent the AMC attempted to obtain the Veteran's records from the Social Security Administration as indicated by the July 2006 Board remand, or the records of pertinent private medical treatment identified in the September 2011 Board remand.  Moreover, in a February 2014 correspondence, the Veteran indicated that he would submit over 200 pages of copies of documents in his possession.  To date, it does not appear that any of those records in the Veteran's possession have been associated with the claims folder. 

Each and every step taken to reconstruct the claims folder must be documented. Upon review of the email exchanges and other documents of record dated during the time period beginning when the AMC initiated its claims file search and ending when it issued its March 2014 SSOC, the Board has open questions as to whether all identifiable records were indeed requested, and if so, whether efforts to obtain such records were exhausted.  On remand, the AOJ should take all necessary steps to provide a clear record of the actions taken to reconstruct the Veteran's claims file so that review by higher tribunals can be meaningful, and so that the Veteran will have a clear understanding of what information is available in her file, and how she may be able to assist in the reconstruction.  Where specific attempts to obtain records are unsuccessful, the Veteran must be notified of such attempts in accordance with the provisions of 38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide an accounting of all steps taken to search for and reconstruct the Veteran's missing claims file, ensuring compliance with the pertinent provisions of VA's Adjudication Manual, specifically M21-1MR, Part III, Subpart ii, Chapter 4, Section D.  All requests, responses and actions taken to locate and reconstruct the Veteran's missing VA claims file, must be fully documented in the Veteran's file for future review. 

In particular, make specific attempts to obtain the any SOC or SSOC dating prior to the Board's September 2010 remand.  Any further search for records that may be identified on an obtained SOC or SSOC should also be performed.  In addition, request the Veteran's records from the Social Security Administration. 

If any portion of the original claims file was sent to a scanning vendor for the creation of an electronic record, appropriate action should also be taken to verify that all documents sent for scanning are available on Virtual VA or the Veterans Benefits Management System (VBMS). 
The Veteran must be notified of all unsuccessful attempts to obtain non-Federal and Federal records as per the requirements outlined in 38 C.F.R. § 3.159(e), even if these attempts took place before the AMC recertified the Veteran's appeal to the Board in April 2014.

2.  Afford the Veteran the opportunity to submit to VA, or authorize VA to obtain private treatment records he believes would be relevant to his claim that are not currently contain in the reconstructed record.  As above, if such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e) .

3.  Obtain and associate with the claims file any 
relevant VA medical records relating to the Veteran's treatment since April 2014.  

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.





The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



